Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	The amendment filed on 03/13/2022 has been made of record and entered.  Claims 1, 9-11, 18-20, & 22 have been amended.
	Claims 1-24 are currently pending in this application and under consideration.

Claim Rejections - 35 USC § 112 (Second Paragraph)
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim does not appear to particularly point out specific materials for the limitations “a fluidizable photocatalyst”, “an alumination source”, and “a non-imaging optics” in the claim.  Thus, renders the claim vague and indefinite.
	The claimed invention is directed to a photocatalytic reactor system including “a fluidizable photocatalyst”, “an alumination source”, and “a non-imaging optics”.  It is unclear as to what compound or material is intended for each of the recited limitations.
	The claims are extremely broad in the recitation of “a fluidizable photocatalyst”, “an alumination source”, and “a non-imaging optics”.  Taking only “a fluidizable photocatalyst” as an example, it can be an inorganic compound, an organic compound, a polymer compound, zeolite-containing compound, etc.  Not all of the compounds have the same level of activity or behave the same way and combining this level of uncertainty with no identity of the recited limitations in the claim simply increases to an infinite degree the number of species that could potentially be embraced by the claimed language.  While the instant specification identifies what these limitations are, these limitations must be particularly pointed out in the claim itself.  The limitations of the claim do not read in light of the specification.
	
Response to Applicants’ Arguments
3.	The remarks filed on 12/27/2021 and 03/13/2022 have been fully reviewed and considered, but the arguments are not deemed persuasive because of the following reasons.
	It is considered the rejection made under a 112 (2nd Para) is still applicable to the instant claims for the reasons as set forth above.

4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
5.	Claims 1-24 are pending.  Claims 24 are rejected.  No claims are allowed.

Contacts
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
June 06, 2022